ACCEPTED
                                                                                                 03-13-00726-CR
                                                                                                         6481902
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           8/13/2015 12:05:09 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                         03-13-00726-CR

STATE OF TEXAS                                  §      IN T H E THIRD COURT
                                                                          FILED IN
                                                §                       3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
vs.                                             §      O F APPEALS
                                                                        8/13/2015 12:05:09 PM
                                                §                           JEFFREY D. KYLE
 C A R E T JOHNSON                              §                                Clerk
                                                       T R A V I S COUNTY, T E X A S

                 R E O U E S T FOR EXTENSION OF T I M E T O F I L E B R I E F

TO T H E H O N O R A B L E C O U R T :

       Now comes Caret Johnson, by and through Adam Reposa and files this request for

extension of time, and shows the following:

         1.    Appellants desires to file a Motion for Rehearing and the motion is due August

               13,2015.

         2.    Counsel for Appellant needs additional time to complete the brief in support of

               the motion.

         3.    Counsel request for an additional 30 day extension.

         4.    Counsel has not requested any prior extensions of the Motion for Rehearing.

 This motion is not made for purposes of delay but that justice may be done.

        W H E R E F O R E , P R E M I S E S CONSIDERED, Defendant prays that the Court enter its

order extending the filing date.

                                              Respectfully submitted.


                                              Adam T. King Blackwell Reposa
                                              1106 San Antonio
                                              Austin, Texas 78701
                                              Tel: (512) 476-0444
                                              Fax: (512) 478-1114




                                                    Adam 1. King BlackwelN                                 CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of Appellants Motion for extension of time to file
brief was served to the County Attorne^^sXtffice by fax on August 13*^, 2015


                                      ,
Adam T. KmgBlackwell Reposa
Attorney for Defendant